DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4, 8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eves (GB 2128269) in view of Beidokhti (US 6,755,349).
Regarding claim 1, Eves discloses a portable fluid dispersion system comprising:
a main body structure (12) comprising:
an upper portion (13);
a seating area (20, 21) located in the upper portion (Figure 2); and
a flange (25) (Element 25 is interpreted broadly as a flange, as it is a projecting element that solidifies the position of the remaining body of the cover) wherein the flange rests on the seating area (Page 1, line 127-Page 2, line 1);
a removably attached pump system assembly (Page 2, lines 110-115, The pump assembly may be removed from the remaining components of the device, and it does not float), wherein the pump system assembly comprises:
a water pump tube (Figure 2, the tube feeding from the pump to outlet 31)
a water pump power cord (29)
a battery compartment (10) (Examiner interprets the compartment 10 as a battery compartment, as it is a compartment that receives a power source, such as a battery), wherein the battery compartment is located above a water source (Page 2, 
a water pump suction intake (The pump is a submersible pump, and includes an intake component, which suctions water when the pump is submersed)
a power source (33)
wherein the portable fluid dispersion system is non-buoyant and transferable from one water source to another (Page 2, lines 110-112, The pump may be removed from the remaining components of the device, and it does not float; Page 2, lines 72-75, The device may be connected with a mains water supply for water, or use the tray to catch and recycle water);
However, Eves fails to disclose a system wherein the pump system assembly comprises
a fluid actuator device
a switch system
a control mechanism
Beidokhti discloses a fountain that includes 
a fluid actuator device (440)
a switch system (32, 33, 34, 35), 
and a control mechanism (110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eves with the disclosures of Beidokhti, further providing a fluid actuator device (Beidokhti. 440), a switch system (Beidokhti, 32, 33, 34, 35), and a control mechanism (Beidokhti 110), in order to provide for a system that may be efficiently and conveniently operated, as disclosed by Beidokhti (Column 3, lines 15-19).
Regarding claim 3, Eves in view of Beidokhti discloses the portable fluid dispersion system of claim 1 wherein the main body structure (12) comprises a centralized hollow portion (Figure 2), but fails to disclose this hollow portion being a cylinder.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the central portion shape as a cylinder, since it has been held that shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 4, Eves in view of Beidokhti discloses the portable fluid dispersion system of claim 1, further comprising a knob (17) comprising a set of male threads and a set of female threads internal to the battery compartment housing (Page 2, lines 116-117, The knobs includes nut and bolt combinations, which includes male and female threads) and disposed on the water tube (11) and to provide a tactile finger grip for installation of the battery compartment (10) (The exterior of nuts may be gripped to properly install a nut and bolt).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eves in view of Beidokhti, further in view of Lana.
Regarding claim 7, Eves in view of Beidokhti discloses the portable fluid dispersion system of claim 1, but fails to disclose the system including a dancing water attachment in fluid communication with the nozzle assembly.
	Lana discloses a dispersion system that includes a dancing water attachment (Page 2, bullet point 1) in fluid communication with a nozzle assembly (Page 2 Figure).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eves in view of Beidokhti with the .
Claims 8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eves in view of Beidokhti and Hoeks (US 2016/0052009).
Regarding claim 8, Eves in view of Beidokhti discloses the portable fluid dispersion system of claim 1, but fails to disclose the system further comprising at least one timer mechanism from the group consisting of a twenty four hour time and a forty eight hour timer, wherein the switch system is in electrical communication with to automatically actuates and shut down the pump system.
Hoeks discloses a dispersion system comprising a timer mechanism with a twenty four hour interval (Paragraph 31, The timer has a one day interval), wherein a pump is automatically shut off by a controller actuator (Paragraph 29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eves in view of Beidokhti with the disclosures of Hoeks, programming the controller to include a timer mechanism (Hoeks, Paragraph 31) with a twenty four hour interval (Hoeks, Paragraph 31, The timer has a one day interval), wherein the pump (30) is automatically shut off by the actuator (Beidokhti. 440), in order to provide for a device that efficiently uses the battery life, as disclosed by Hoeks (Paragraph 31).
Regarding claim 11, Eves in view of Beidokhti and Hoeks discloses the portable fluid dispersion system of claim 8 wherein the timer mechanism (Hoeks, Paragraph 31) is disposed to actuate the portable fluid dispersion system in intervals selected from the group consisting of, seconds, minutes, hours, days, and multiple day intervals (Hoeks, Paragraph 31, line 4).
Regarding claim 12, Eves in view of Beidokhti and Hoeks discloses the portable fluid dispersion system of claim 8 wherein the flange (25) seats automatically with no .
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eves in view of Beidokhti, Hoeks (US 2016/0052009), and Bishel (US 9,492,834).
Regarding claim 13, Eves discloses a portable fountain system comprising:
a body structure (12) comprising a water diverting system (the vessel wall is slanted to divert water back into the tank);
a flange (25) (Element 25 is interpreted broadly as a flange, as it is a projecting element that solidifies the position of the remaining body of the cover), wherein the flange (25) is located on an upper portion (13) of the body structure (12) (Figure 4);
a pump system comprising:
a water pump tube (Figure 2, the tube feeding from the pump to outlet 31)
a battery compartment (10), wherein the battery compartment is located above a water source (Page 2, lines 72-75, The device may be connected with a mains water supply, which is located beneath the battery compartment) (Examiner interprets the compartment 10 as a battery compartment, as it is a compartment that receives a power source, such as a battery); and
a set of fluid drainage ports (The openings created between protrusions 24 and flange 25) disposed to provide drainage from a water containment vessel (14) and recirculation to the water pump system (Page 2, lines  3-6);
a nozzle (31)
wherein the battery compartment (10) and the pump system comprises a modular unit (Figure 1, The pump and battery compartment are configured such that they may be adapted to a variety of uses) 

and remains in a fixed location on a flat bottom surface in a water containment system (Figure 1, the device remains fixed on the bottom surface of the compartment 10)
However, Eves fails to disclose a system wherein the pump system assembly comprises
a fluid actuator
or a timer mechanism;
wherein the battery compartment and pump system modular unit is suspended form the flange.
Beidokhti discloses a fountain that includes a fluid actuator (440).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eves with the disclosures of Beidokhti, further providing a fluid actuator device (Beidokhti. 440), in order to provide for a system that may be efficiently and conveniently operated, as disclosed by Beidokhti (Column 3, lines 15-19).
Hoeks discloses a fountain that includes a timer mechanism (Paragraph 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eves in view of Beidokhti with the disclosures of Hoeks, further providing a controller (Hoeks, 20, 15) programmed with a timer mechanism (Hoeks, Paragraph 31), in order to provide for a device that has energy-saving benefit, as disclosed by Hoeks (Paragraph 31).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eves with the disclosures of Bishel, providing the battery compartment (10) and pump system modular unit to be suspended from the flange (25) (Bishel, Figure 22D and 23), as the configurations were known in the art at the time of invention, and the modification would have yielded predictable results, specifically, positioning of the components for use in the fountain.
Regarding claim 14, Eves in view of Beidokhti, Hoeks, and Kaufmann discloses the portable fountain system of claim 13, wherein he timer mechanism (Hoeks, Paragraph 31) is disposed to actuate the portable fluid dispersion system in intervals selected from the group consisting of, seconds, minutes, hours, days, and multiple day intervals (Hoeks, Paragraph 31).
Regarding claim 15, Eves in view of Beidokhti, Hoeks, and Kaufmann discloses the portable fountain system of claim 13, further comprising a computer (Hoeks, 20, 15) control water patterning and water flow (Hoeks, Paragraph 14, lines 7-9).
Regarding claim 16, Eves in view of Beidokhti, Hoeks and Kaufmann discloses the portable fountain system of claim 13, but fails to discloses a system wherein the pump system is selected from the group consisting of: rotary lobe pumps, progressive cavity pumps, rotary gear pumps, rotary regenerative (peripheral) pumps, piston pumps, diaphragm pumps, rotary screw pumps, screw pumps, gear pumps, hydraulic pumps, rotary vane pumps, peristaltic pumps, rope pumps, flexible impeller pumps, plunger pumps, roots type pumps. Triplex-style plunger pumps, Compressed-air-powered double-diaphragm pumps, metering pumps, centrifugal pumps, AODD pumps, 
Hoeks discloses a fountain system that includes a centrifugal pump (Paragraph 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eves in view of Beidokhti and Hoeks with the disclosures of Hoeks, providing a centrifugal pump (Hoeks, Paragraph 27) as the pumping mechanism and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the invention, i.e., one skilled in the art would have recognized that the centrifugal pump used in Hoeks would provide for issuing of water through the system in a simple manner.    
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eves (GB 2128269) in view of Beidokhti (US 6,755,349) and Bishel (US 9,492,834).
Regarding claim 21, Kaufmann discloses the fluid dispersion system of claim 1, wherein the battery compartment, the pump system, and the control mechanism comprise a single modular unit (Figure 1, The elements are configured such that they may be adapted to a variety of uses).
However, Eves in view of Beidokhti fails to disclose the battery compartment and pump system modular unit being suspended form the flange.
Bishel discloses a fountain that includes a battery compartment (528) and a pump system (558, 440) comprising a modular unit that is suspended from a flange (450) (Figures 22D and 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eves with the disclosures of Bishel, providing the battery compartment (10) and pump system modular unit to be suspended from the flange (25) (Bishel, Figure 22D and 23), as the configurations were .
Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. 
As to Applicant’s position that the prior art fails to disclose a modular unit, Eves and Bishel each disclose a modular unit. Examiner recommends clarifying the relationship between the modular components of the device and the main body structure. As the current limitations are put forth, an external water source may be used to reject the claims. 
As to Applicant’s position that the prior art fails to disclose the control unit being a part of a modular unit, Beidokthi discloses such a configuration.
Applicant’s remaining arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        /ALEX M VALVIS/Primary Examiner, Art Unit 3752